FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSEPH A. KENNEDY,                           No. 16-35801
             Plaintiff-Appellant,
                                            D.C. No.
                v.                     3:16-cv-05694-RBL

 BREMERTON SCHOOL DISTRICT,
          Defendant-Appellee.                   ORDER



                     Filed January 25, 2018

 Before: DOROTHY W. NELSON, MILAN D. SMITH,
    JR., and MORGAN CHRISTEN, Circuit Judges.


                           ORDER

    Judges M. Smith and Christen have voted to deny the
petition for rehearing en banc, and Judge Nelson so
recommends. A judge of the court called for a vote on the
petition for rehearing en banc. A vote was taken, and a
majority of the non-recused active judges of the court failed
to vote for en banc rehearing. Fed. R. App. P. 35(f). The
petition for rehearing en banc is DENIED.